PER CURIAM.
We reverse the partial summary judgment of liability entered against the buyer, American Aviation Ground Services, Inc., upon a finding that there were, at a minimum, triable issues of fact as to the intent of the parties at the time that the negotiations took place for the sale of the aircraft. Since the partial summary judgment of liability was prematurely entered, the money judgment entered by the lower court after a non-jury trial must also be reversed.
Reversed and remanded for further proceedings.